  Case 4:20-cv-00447-ALM Document 6 Filed 08/12/20 Page 1 of 4 PageID #: 42




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 BRIAN HUDDLESTON,                                §
                                                  §
                         Plaintiff,               §
                                                  §   CIVIL ACTION No. 4:20CV447
 v.                                               §
                                                  §
 FEDERAL BUREAU OF                                §   JUDGE AMOS L. MAZZANT, III
 INVESTIGATION, et al.,                           §
                                                  §
                         Defendants.              §

                              DEFENDANTS’ ORIGINAL ANSWER

        Defendant, the United States Department of Justice (Defendant or DOJ), hereby

answers the numbered paragraphs of the First Amended Complaint filed by Plaintiff,

Brian Huddleston. (ECF No. 3), as follows:

        The first unnumbered paragraph at the beginning of the First Amended Complaint

consists of Plaintiff’s characterization of the present action, to which no response is

required.

        1.      This paragraph contains Plaintiff’s conclusions of law regarding

jurisdiction, to which no response is required.

        2.      This paragraph contains Plaintiff’s conclusions of law regarding venue, to

which no response is required.

        3.      Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.




Defendants’ Original Answer                                                               Page 1
    Case 4:20-cv-00447-ALM Document 6 Filed 08/12/20 Page 2 of 4 PageID #: 43




        4.      As to the first sentence, Defendant admits that the FBI is a component of

the DOJ, and is subject to the FOIA. The second sentence is a legal conclusion to which

no response is required. As to the third sentence, admitted.

        5.      As to the first sentence, Defendant admits that the DOJ is subject to the

FOIA. The second sentence is a legal conclusion to which no response is required. As to

the third sentence, admitted.

        6.      As to the final sentence of this paragraph, Defendant admits that, as of

July 7, 2020, Defendant had not issued a final determination regarding Plaintiff’s April 9

FOIA request. As to all other allegations in this paragraph, Defendant admits only that

the FBI received a FOIA request from Plaintiff dated April 9, 2020. The request speaks

for itself, and Defendant respectfully refers the Court to it for a full and accurate

statement of its contents.

        7.      As to the final sentence of this paragraph, Defendant admits that, as of

July 7, 2020, Defendant had not issued a final determination regarding Plaintiff’s June 1,

2020 FOIA request. As to all other allegations in this paragraph, admit only that the FBI

received a FOIA request from Plaintiff dated June 1, 2020. The request speaks for itself,

and Defendant respectfully refers the Court to it for a full and accurate statement of its

contents.

        8.      Defendant admits that Plaintiff submitted a FOIA request dated June 5,

2020 to the Office of Information Policy (“OIP”)1 of the DOJ. Defendant admits that


1
 OIP is responsible for processing FOIA requests seeking certain records from the Special Counsel’s
Office.


Defendants’ Original Answer                                                                      Page 2
  Case 4:20-cv-00447-ALM Document 6 Filed 08/12/20 Page 3 of 4 PageID #: 44




OIP sent an acknowledgement letter to Plaintiff dated June 23, 2020. The request and

acknowledgement letters speak for themselves, and Defendant respectfully refers the

Court to these letters for a full and accurate statement of their contents. As to the final

sentence, Defendant admits that on or about June 30, 2020, via telephone, a staff member

of OIP estimated that OIP would need 8-10 months to provide a final response as to

Plaintiff’s FOIA request.

          9.    Denied.

          10.   Defendant incorporates its responses to paragraphs 1-9 as if fully stated

herein.

          11.   This paragraph consists of legal conclusions, to which no response is

required.

          12.   This paragraph constitutes a prayer for relief, to which no response is

required. To the extent necessary, Defendant denies that Plaintiff is entitled to the relief

requested or to any relief whatsoever.

                               AFFIRMATIVE DEFENSES

          1.    Plaintiff is not entitled to compel the production of records or information

exempt from disclosure under FOIA. See 5 U.S.C. § 552(b).

          2.    Plaintiff is not entitled to remedies beyond what is provided for in the

FOIA. See 5. U.S.C. § 552.

                                            Respectfully submitted,

                                            STEPHEN J. COX
                                            UNITED STATES ATTORNEY


Defendants’ Original Answer                                                                Page 3
  Case 4:20-cv-00447-ALM Document 6 Filed 08/12/20 Page 4 of 4 PageID #: 45




                                           /s/ Andrea L. Parker_________
                                           ANDREA L. PARKER
                                           Assistant United States Attorney
                                           Texas Bar No. 00790851
                                           350 Magnolia Avenue, Suite 150
                                           Beaumont, Texas 77701-2237
                                           Tel: (409) 839-2538
                                           Fax: (409) 839-2643
                                           Email: andrea.parker@usdoj.gov

                              CERTIFICATE OF SERVICE

        I hereby certify that on August 12, 2020, a true and correct copy of the foregoing

Defendant’s Original Answer has been sent to counsel of record via the court’s

electronic filing system.

                                           /s/ Andrea L. Parker_________
                                           ANDREA L. PARKER
                                           Assistant United States Attorney




Defendants’ Original Answer                                                           Page 4
